Citation Nr: 1109763	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Navy from September 1979 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Lincoln, Nebraska RO, which denied service connection for tinnitus.  

On April 19, 2010, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  


FINDING OF FACT

Tinnitus is not attributable to the Veteran's period of military service.  


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2009 from the RO to the Veteran, which was issued prior to the RO decision in April 2009.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of that letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was provided an opportunity at that time to submit additional evidence.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided a relevant opinion.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the question addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Background

The Veteran served on active duty from September 1979 to September 1983.  The records indicate that his military occupational specialty was a boiler technician.  The service treatment records are negative for any complaints or findings of tinnitus.  

The Veteran's claim for service connection for tinnitus (VA Form 21-526) was received in January 2009.  In a tinnitus questionnaire, dated in January 2009, the Veteran indicated that he experienced ringing and buzzing in his ears; he stated that he began experiencing those problems during military service.  The Veteran related that, during his four years in the Navy, he worked in the engine room and was exposed to noise from boilers, the ship's main engines, steam turbines, air compressors, feed pumps, blowers, and generators.  The Veteran indicated that, after a tour of duty, his ears would ring; he stated that the ringing in his ears has continued to this day.  

VA progress notes dated from March 2009 to April 2009 show that the Veteran was seen at the audiology clinic for evaluation of complaints of tinnitus.  The Veteran indicated that he was a boiler operator in the engine room of a Navy ship.  

The Veteran was afforded a VA examination in March 2009.  At that time, the Veteran reported the history of noise exposure in the military from the engine room of a ship; he worked as a boiler operator.  The Veteran also reported noise exposure from carpentry work as a civilian; he did report that he wore ear protection while working as a carpenter.  The Veteran indicated that he experiences bilateral constant tinnitus which started in the military.  The examiner stated that, because there was no hearing loss at separation from service, it was not likely that the Veteran's current tinnitus was from military noise exposure.  The examiner concluded that it is more likely that the tinnitus was from the Veteran's post-service noise exposure.  It was noted that there was a high correlation between hearing loss, tinnitus, and noise exposure-the presence of hearing loss or audiometric configuration consistent with noise exposure would be a strong indicator that any reported tinnitus was due to the noise exposure.  The examiner said that, "Conversely[,] normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure.  Since the veteran's hearing was normal at separation from service it is less likely as not the reported tinnitus was from military noise exposure."  

At his hearing in April 2010, the Veteran reported that, during his period of active service in the Navy from 1979 to 1983, he worked as an oil operator aboard the U.S.S. Detroit; this was a supply ship.  The Veteran stated that he worked in the boiler room; therefore, he was exposed to constant noise from blowers, heat pumps, and steam driven turbines.  The Veteran explained that mostly everything ran off of steam, so the machines were extremely loud.  It was argued that the absence or presence of hearing loss is of no real significance to the presence of tinnitus.  The Veteran testified that, after service, he worked with the postal service for six years as a mail carrier; he was not subjected to a lot of noise.  The Veteran reported that he subsequently went into construction and worked as a carpenter; he noted that, in that position, he did use hearing protection.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish service connection, the record must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

The Veteran is seeking service connection for tinnitus, which he believes developed during military service.  However, after review of the record, the Board finds that the preponderance of the evidence is against the claim.  

The Veteran's DD Form 214 indicates that he worked as a Boiler Technician.  The Board accepts that the Veteran was exposed to noise in service and has a current diagnosis of tinnitus.  The case appears to turn on the question of whether tinnitus began in service or is attributable to the noise the Veteran experienced in service.  The Veteran's service treatment records are negative for any complaints or findings of tinnitus, and while the absence of any annotation of tinnitus in service is not dispositive, it is information that must be considered.  For the reasons that follow, the Board is persuaded by the VA examiner's opinion that it is not likely that the current tinnitus is traceable to the Veteran's military service.  

The Board recognizes that the Veteran states that he has tinnitus that began in service; however, the VA examiner provided reason for not finding the Veteran's statements regarding onset and continuity of symptoms credible.  The examiner reviewed the claims file and noted that there was no reference to tinnitus in the service treatment records.  The first mention of tinnitus in any medical record is in 2009 when the Veteran sought to establish service connection, more than 26 years after separation.  (Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).)  Moreover, the examiner pointed to the fact that the Veteran had normal hearing at separation from service, which was a strong indicator that his current tinnitus was not attributable to any noise exposure in service.  This was so, according to the examiner, because of the high correlation between noise exposure, hearing loss, and tinnitus.  What these clinical observations amount to is a conclusion that the Veteran is not to be believed that his tinnitus began during service and continued thereafter.  

When the Veteran filed his claim in January 2009, not only did he assert that his tinnitus began during service he claimed that hearing loss began in service and that he was seen for the problem during service.  As the VA examiner noted, the Veteran's hearing was tested during service and he had normal hearing acuity.  This belies the Veteran's assertion of experiencing loss of acuity in service, which likewise impugns his testimony regarding tinnitus.  Because of the examiner's explanation regarding tinnitus, and the fact that the Veteran's report of loss of hearing acuity in service was shown to be inaccurate, the Board finds that his testimony and allegations regarding continuity of tinnitus since service are similarly not accurate.

In summary, there is no reliable evidence of tinnitus in service and no competent evidence attributing tinnitus to service.  The Veteran's remote assertions as to the onset of tinnitus are not credible.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.  


ORDER

Service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


